Order filed September 27 2018, Withdrawn; Appeals Dismissed; and
Memorandum Opinion filed October 9, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00675-CV
                              NO. 14-18-00680-CV

                       IN THE INTEREST OF M. E. H.

                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                 MEMORANDUM                     OPINION
      We withdraw our order dated September 27, 2018.

      Appellant C.H. is involved in litigation in Travis County regarding
conservatorship of her son, M.E.H. She appealed to the Third Court of Appeals from
a final order signed February 2, 2018, called “Order in Suit to Modify Parent-Child
Relationship.” The Supreme Court of Texas transferred that appeal to this court on
April 11, 2018. See Tex. Gov’t Code Ann. § 73.001. That appeal is pending as
number 14-18-00281-CV (“the First Appeal”).
       The trial court signed several more orders during the pendency of the First
Appeal. Appellant filed pro se notices of appeal from four of those orders, and each
appeal was transferred from the Third Court of Appeals to this court as follows:


 Appeal               Order on Appeal

                      May 10, 2018 Order on Motion for Enforcement and
                      Further Orders (regarding C.H.’s Third Amended Motion
 14-18-00675-CV       for Enforcement and Further Orders)

                      May 10, 2018 Order on Motion to Revoke Suspension of
                      Commitment (regarding S.K.’s Motion to Revoke
 14-18-00680-CV       Suspension of Commitment)

                      May 10, 2018 Order on Motion to Modify Judgment
 14-18-00681-CV       (regarding C.H.’s Motion to Modify Judgment)

                      July 9, 2018 Amended Order (regarding June 12, 2018
 14-18-00682-CV       Order on Respondent’s Plea of Abatement)

      None of those four orders is a final judgment or otherwise separately
appealable. For that reason, we notified the parties on August 28, 2018, that we
would dismiss those four appeals for lack of jurisdiction unless any party
demonstrated meritorious grounds for retaining the appeals.

      In response, appellant, through a newly-retained lawyer, filed a motion in the
First Appeal characterizing the orders at issue in appeals 14-18-00675-CV and 14-
18-00680-CV (“the Contempt Appeals”) as orders refusing to hold the father
(appellee S.K.) in contempt and holding appellant in contempt, respectively.
Contempt orders are not appealable but are reviewable by mandamus. In re Long,
984 S.W.2d 623, 625 (Tex. 1999) (per curiam); Norman v. Norman, 692 S.W.2d
655, 655 (Tex. 1985) (per curiam). The motion asks us to (1) treat appellant’s pro se
notices of appeal in the Contempt Appeals as attempts to invoke our mandamus


                                         2
jurisdiction, and (2) consolidate the Contempt Appeals and the First Appeal.1

       Section 22.221 of the Texas Government Code establishes our mandamus
jurisdiction. A court of appeals may issue a writ of mandamus against, as relevant
here, “a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district[.]” Tex. Gov’t Code Ann. § 22.221(b)(1). We lack
jurisdiction to issue a writ of mandamus against the trial judge in this case because
she is the judge of the 345th District Court of Travis County, which lies outside our
district. Id. § 22.201(d) (stating Travis County lies within Third Court of Appeals
District). If appellant were to seek mandamus relief from this court, we would not
have jurisdiction to grant that relief.

       In conclusion, we lack jurisdiction over these appeals, and we would lack
jurisdiction to grant mandamus relief if we were to construe the notices of appeal as
attempts to invoke our mandamus jurisdiction. Accordingly, the appeals are
dismissed.

                                     PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.




       1
         The motion also abandons appeals 14-18-00681-CV and 14-18-00681-CV (“the
Abandoned Appeals”). We construed that abandonment as a motion for voluntary dismissal under
Texas Rule of Appellate Procedure 42.1(a)(1) and dismissed the Abandoned Appeals on
September 18, 2018. In re M.E.H., Nos. 14-18-00681-CV, 14-18-00682-CV, 2018 WL 4427486
(Tex. App.—Houston [14th Dist.] Sept. 18, 2018, no pet. h.) (mem. op.) (per curiam).

                                             3